Citation Nr: 0632291	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  99-20 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for cervical strain, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an initial rating higher than 30 percent 
for pseudofolliculitis barbae.

4.  Entitlement to an initial rating higher than 10 percent 
for left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issues of entitlement to higher ratings for lumbosacral 
strain and cervical strain are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's pseudofolliculitis barbae does not cause 
ulceration, extensive exfoliation, crusting, or systemic or 
nervous manifestations, and it is not exceptionally 
repugnant.

2.  More than 40 percent of the veteran's entire body or more 
than 40 percent of his exposed areas is not affected by his 
pseudofolliculitis barbae and he does not require constant or 
near-constant systemic therapy.

3.  The veteran does not have marked limitation of motion of 
his left ankle.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for pseudofolliculitis barbae have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, 4.118, Diagnostic Code 7806 (2002, 2005).

2.  The criteria for a disability rating in excess of 10 
percent for left ankle sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.40, 
4.45, 4.71a, Diagnostic Code 5299-5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Pseudofolliculitis barbae

The veteran is appealing the initial rating following a grant 
of service connection for pseudofolliculitis barbae.  The 
veteran had applied for service connection in February 1999, 
and the RO initially assigned his pseudofolliculitis barbae a 
noncompensable rating in a June 1999 rating decision, 
effective from February 1999.  However, the RO changed that 
rating to 10 percent in March 2000, and then changed it to 30 
percent in January 2005, effective from February 1999.  The 
question to be addressed, then, is whether a rating higher 
than 30 percent is warranted for any part of the rating 
period.  As it is an initial rating, the possibility of 
staged ratings is for consideration.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board concludes that the 
disability has not significantly changed and that a uniform 
rating is warranted.

Rating criteria for skin diseases have changed during the 
course of the claim.  Both the old and the new criteria are 
applicable, but the new criteria can not be applied prior to 
their effective date, which 67 Fed. Reg. 49596 (July 31, 
2002) indicates is August 30, 2002.  The veteran's disability 
is rated under Diagnostic Code 7806.  

Old Diagnostic Code 7806 requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnance, for the next 
higher rating, which is 50 percent.  None of the required 
manifestations were reported by the veteran or the VA 
examiner in April 2004.  The examiner indicated instead that 
there was hyperpigmentation, some hyperpigmented papules, and 
a few scattered inflammatory papules, and the veteran's 
complaints were of razor bumps, itching, and pain.  
Similarly, none of the manifestations listed in the 50 
percent criteria were complained of or found on VA 
dermatology outpatient clinic visit in July 2001, and none 
were reported in a July 2006 letter from Sofjan Lamid, M.D.  

Although Dr. Lamid describes pustular and papular eruption 
with erythema, bumps, and pus in July 2006, the description 
does not include findings of ulceration, extensive 
exfoliation, crusting, or exceptional repugnance.  The 
veteran's wife's April 2004 statement that the veteran sees 
himself as unattractive due to his pseudofolliculitis barbae 
is not an indication that it is exceptionally repugnant.  
Rather, it is an indication of the veteran's subjective 
evaluation of his appearance.

Based on a review of the record, the Board concludes that the 
old 50 percent criteria are not met.  The degree of 
disability shown more nearly approximates the criteria for a 
30 percent rating, which are exudation or itching constant, 
extensive lesions, or marked disfigurement.  Accordingly, a 
50 percent rating cannot be assigned using the rating 
criteria in effect prior to July 2002.  38 C.F.R. § 4.7 
(2006).

Current Diagnostic Code 7806 requires that there be more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period for the next 
higher rating, which is 60 percent.  

The April 2004 VA dermatology examination shows that the 
veteran does not meet these criteria.  At that time, the 
veteran had 30 percent of his face affected, which means that 
less than 40 percent of his entire body and less than 40 
percent of exposed areas were affected.  Additionally, the 
veteran does not contend that he requires constant or near 
constant systemic therapy; and on examination in 2004, he 
only reported that he was using hydrocortisone cream.  The 
July 2006 report from Dr. Lamid contains no indication that 
the new 60 percent criteria are met.  The only relevant 
information it contains is that the veteran was having 
intermittent antibiotic and steroid topical cream, which is 
an indication that he does not require constant or near-
constant systemic therapy.

The degree of disability more nearly approximates the 
criteria for a 30 percent rating -- 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration  of six weeks or more, 
but not constantly, during the past 12-month period.  
Accordingly, the 60 percent rating can not be assigned.  
38 C.F.R. § 4.7.  

The Board has reviewed the rating criteria and finds that 
Diagnostic Code 7806 is most appropriate.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  The provisions 
of 38 C.F.R. § 4.20 indicate that when an unlisted condition 
is encountered, it is to be rated under a Diagnostic Code 
which compensates for closely analogous symptoms and 
functional impairment.  Diagnostic Code 7806's are closest 
out of all of the old Diagnostic Codes before new Diagnostic 
Code 7806 came into effect, and new Diagnostic Code 7806 
specifically includes dermatitis.  If this were rated as 
acne, acne's highest rating is 30 percent under new 
Diagnostic Code 7828.  Diagnostic requirements of other codes 
have not been met and 38 C.F.R. § 4.20 admonishes against 
conjectural analogies.  Also, if Diagnostic Code 7817 is 
appropriate, generalized involvement of his skin with 
pseudofolliculitis barbae is not shown so a higher rating 
under it can not be assigned.  

In light of the above, a higher rating under either the old 
or the new criteria is not warranted.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

Neither marked interference with employment nor frequent 
periods of hospitalization due to the disability at issue is 
shown.  On April 2004 VA examination, the veteran reported 
that he was working at the post office.  He has submitted 
sick leave records but he has not indicated how much leave 
was for his pseudofolliculitis barbae.  He testified in 2003 
that he was seeing a dermatologist at least once a month.  He 
also indicated in 1999 testimony that he shaves or trims his 
hair back 3 or 4 times a week.  Even his private physician 
stated in July 2006 that skin disability is only 30 percent 
disabling.  Accordingly, referral for an extraschedular 
rating is not warranted.  38 C.F.R. § 3.321(b)(1).

Left ankle sprain

Service connection was granted for left ankle sprain in June 
1999, with a noncompensable rating assigned from February 
1999.  In January 2005, the RO changed the rating to 10 
percent, effective from February 1999.  The question to be 
addressed, then, is whether a rating higher than 10 percent 
is warranted for any part of the rating period; as it is an 
initial rating, the possibility of staged ratings is for 
consideration.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that the disability has not 
significantly changed and that a uniform rating is warranted.

A 20 percent rating is warranted under Diagnostic Code 5271 
when there is marked limitation of motion of the ankle.  
Normal ankle dorsiflexion is to 20 degrees, and normal ankle 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a, Plate 
II (2006).  The provisions of 38 C.F.R. §§ 4.40, 4.45 (2006) 
are for consideration.  That is, an increased evaluation may 
be based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45).  The applicable regulations, and the 
prohibition against pyramiding in 38 C.F.R. § 4.14 (2006), do 
not forbid consideration of a higher rating based on 
functional limitation.  Id.

Marked limitation of motion of the left ankle is not shown or 
nearly approximated by the evidence of record, including in 
consideration of 38 C.F.R. §§ 4.40, 4.45.  On VA examination 
in 1999, the veteran had dorsiflexion to 10, plantar flexion 
to 30, inversion to 10, and eversion to 0 degrees, and there 
was slight swelling.  He did not limp.  On VA examination in 
2002, the veteran walked with a shuffling gait but the 
examiner thought he was grossly exaggerating symptomatology.  
The range of motion of the veteran's left ankle was 
essentially normal and the examiner stated that there was no 
evidence of any ankle disability.  The April 2004 VA examiner 
found the veteran's left ankle to be stable without 
tenderness.  There was tenderness to deep palpation, but his 
range of motion of his ankle was normal with flexion to 40 
degrees, extension to 20 degrees, eversion to 20 degrees, and 
inversion to 30 degrees.  The veteran stated that extremes of 
inversion and dorsiflexion produced some discomfort after 
repetitive activity.  However, the examiner tested for active 
motion, passive motion, motion against resistance, motion 
with repetitive activity, and they were all the same and all 
painless except for the discomfort noted with repetitive 
activity.

The November 2004 VA orthotic prescription is not an 
indication that the veteran has marked limitation of motion 
of his left ankle, and neither is his private physician's 
July 2006 report that the veteran had left ankle swelling and 
pain when walking.  The veteran had had "limited" 
dorsiflexion and plantar flexion at that time, but the doctor 
did not say how much.  While he estimated that the veteran 
had 20 percent ankle disability, he did this according to the 
AMA guide, which VA does not use.  The Board errs in 
considering factors outside the rating criteria  provided by 
regulation.  Massey v. Brown, 7 Vet.App. 204 (1994).  

The representative's June 2005 statement indicates that the 
veteran uses a cane.  The Board concludes, however, that the 
record as a whole does not support a conclusion that the 
veteran has marked limitation of motion of his left ankle, 
nor does the record warrant referral of his claim for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran has submitted sick leave records, but he 
testified in 1999 that the sick leave was for several 
disabilities, and he reported in 2004 that he was working in 
the post office.  He also testified that standing for long 
periods at his job causes more symptoms, but marked 
interference with employment is not shown.  Rather, his 
testimony in 2003 that his employer accommodates him when his 
left ankle becomes a problem indicates otherwise.

The Board also concludes that no other Diagnostic Code would 
be more beneficial.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  The veteran does not have ankylosis of his 
ankle or of his subastragalar or tarsal joint, so Diagnostic 
Codes 5270 and 5271 are not applicable.  

In light of the above, a higher rating is not warranted for 
left ankle sprain.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in a March 2004 letter.  The Board 
acknowledges that this letter was sent to the veteran after 
the June 1999 decision that is the basis for this appeal.  In 
this case, however, the unfavorable RO decision that is the 
basis of this appeal was already decided - and appealed -- by 
the time the current section 5103(a) notice requirement was 
enacted in November 2000.  The Court acknowledged in 
Pelegrini v. Principi, 18 Vet. App. 112, at 120 (2004), that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  Notice was 
provided before the January 2005 supplemental statement of 
the case (SSOC).  Additionally, the January 2005 supplemental 
statement of the case contained the provisions of 
38 C.F.R. § 3.159.  The claims were readjudicated in January 
2005, see January 2005 SSOC and rating decision.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

The claims for service connection were substantiated before 
the current section 5103(a) notice requirements.  Any 
potential deficiencies in VA's duties to notify or to assist 
the claimant concerning effective date for an increased 
rating are harmless or moot, as uniform ratings have been 
assigned and the veteran did not appeal the effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and examined the veteran.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

An initial rating higher than 30 percent for 
pseudofolliculitis barbae is denied.

An initial rating higher than 10 percent for left ankle 
sprain is denied.


REMAND

The veteran has recently submitted directly to the Board, 
with waiver of RO consideration, a July 2006 private medical 
record containing examination findings that include range of 
motion for the neck and back significantly less than that 
reported in the April 2004 VA examination report or 
subsequent VA treatment records.  The July 2006 report, 
however, does not contain complete range of motion findings 
of flexion, extension, right and left lateral flexion, and 
right and left lateral rotation, see 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, note (2).  Additional examination is needed when the 
veteran's disability was worsened since the last examination.  
Caffrey v. Brown, 8 Vet. App. 377 (1994).

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

Also, in February and March 2005, the veteran indicated that 
he was receiving VA treatment for his back and neck.   The RO 
had obtained VA medical records dating until January 2005.  
VA has a duty to obtain its own medical records.  38 C.F.R. 
§ 3.159.  Consequently, the VA treatment records should be 
updated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all additional 
VA medical records of treatment the 
veteran has received since January 
2005.  

2.  Thereafter, another examination 
should be conducted for the veteran's 
service-connected lumbosacral and 
cervical strain.  The claims folder 
must be made available to and reviewed 
by the examiner.  All indicated tests 
and studies, including range of motion, 
should be conducted.  The examiner 
should state the current diagnosis of 
all disability of the lumbosacral and 
cervical segments of the spine.  If 
there are diagnoses other than cervical 
strain and lumbosacral strain, the 
examiner should indicate what disabling 
manifestations are due to those other 
diagnosed conditions.  If it is not 
possible to distinguish the disabling 
manifestations of service-connected and 
non-service-connected disabilities, the 
examiner should so indicate.  

3.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


